Citation Nr: 0118012
Decision Date: 07/10/01	Archive Date: 09/12/01

Citation Nr: 0118012	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  95-40 272	)	DATE JUL 10, 2001
	)
	)
       RECONSIDERATION                     )

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for a gunshot wound scar 
of the left elbow, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which granted a 10 percent 
disability rating for the veteran's service-connected gunshot 
wound scar of the left elbow.

The Board has previously considered this matter.  In October 
1998, the Board denied entitlement to a rating higher than 10 
percent for a gunshot wound scar of the left elbow.  
Thereafter, in February 1999, the veteran's representative 
requested reconsideration of the Board's October 1998 
decision.  In July 1999, the Vice Chairman of the Board, by 
direction of the Chairman, ordered reconsideration of the 
October 1998 decision, and in October 1999 the Board remanded 
this issue back to the RO for additional factual development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.

The record shows three, individually service-connected and 
rated disabilities pertaining to residuals of a left elbow 
gunshot wound.  They pertain to neurological, muscular and 
scar residuals.  Matters pertaining to evaluation of the 
neurological disability have been resolved.  However, the RO 
has not responded to the Board's October 1999 referral of a 
claim pertaining to evaluation of the left arm muscle 
disability.  This appeal pertains only to evaluation of the 
veteran's gunshot wound scar of the left elbow.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected a gunshot wound scar of 
the left elbow is manifested by a red, slightly raised and 
thickened, nontender, three-centimeter by two-centimeter scar 
on the lateral aspect of the left elbow with eczema and minor 
disfigurement, but not by adherence tissue loss, or 
limitation of function.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
gunshot wound scar of the left elbow have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for a 
service-connected gunshot wound scar of the left elbow 
because the disorder is more disabling than contemplated by 
the current 10 percent disability rating.

VA has met its duty to assist the veteran to develop this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case (SOC) and Supplemental SOCs, including 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO verified the 
veteran's service and obtained and associated with the claims 
file, to the extent possible, pertinent records including 
service medical records (SMRs), private and VA medical 
records, including reports of VA examinations during the 
pendency of this matter, transcripts of the RO hearing on the 
issue on appeal after which the veteran had additional time 
to submit evidence, and other records, if any, which the 
veteran identified as pertinent to the claim.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes (DC).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).   
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

In February 1954, the veteran was service connected for a 
gunshot wound scar of the left elbow by a rating decision 
which also assigned a noncompensable disability rating.  In 
March 1995, the RO increased the rating to 10 percent 
pursuant to DC 7804.  Under 38 C.F.R. § 4.118, DC 7804, a 
superficial but tender and objectively painful scar warrants 
a 10 percent disability rating.

Service medical records reflect that in July 1950, the 
veteran sustained a penetrating missile wound to the lateral 
aspect of the left elbow joint, while he was pulling targets.  
Upon examination, the wound was described as 4 mm, with no 
nerve or artery involvement.  X-ray studies noted a metallic 
foreign body in the soft tissues lateral to the lateral 
humeral condyle, measuring 2 x 3 mm, without evidence of bone 
damage.  The fragment was removed, the wound cleaned, and he 
was returned to duty 5 days later.  In December 1951, a 
second foreign was removed from the same area.  The 
separation physical examination was silent for any reference 
to the shrapnel wound.  
Postservice medical evidence of the veteran's left elbow scar 
includes several reports of VA examinations.  In February 
1954, a VA examiner confirmed a one-inch by 1/8-inch healed 
scar on the radial side of the left elbow joint caused during 
entry and removal of the bullet fragment.  The scar was 
nontender, nonadherent and without keloid, contracture, 
evidence of muscle loss or limitation of function.  An X-ray 
study was negative for any bone or joint disease or 
abnormality.  

During a November 1994  VA orthopedic examination, an 
examiner described a two-centimeter, very thin, linear, 
slightly tender, nondisfiguring scar surrounded by about a 
half-centimeter of slightly raised tissue on each side and 
without adhesions.  The color of the skin was normal, and 
there was no swelling.

During a hearing held at the RO in October 1995, the veteran 
testified, in pertinent part, that the scar had become more 
tender, but did not get red or puffy.  He felt that the scar 
had become larger over the years.  

Private medical records from Richard Hutson, M.D. dated from 
1985 to 1995 include treatment for various disabilities.  
Likewise, medical records from the Lourdes Hospital dated in 
November 1993 are for treatment unrelated to this claim.

VA outpatient treatment records dated from December 1995 to 
August 1996 reflect treatment for neurological problems 
associated with the left elbow disability; however, those 
problems are not the focus of the present appeal.

During a February 1996 VA neurological examination, a one-
inch circular scar was noted on the lateral aspect of the 
veteran's elbow.  X-ray studies revealed no osseous, 
articular or soft tissue abnormalities.  

During the October 2000 VA medical examination, the veteran 
reported chronic inflammation, rash and itching at the scar 
site.  The VA examiner found a red, slightly raised and 
thickened, nontender, three-centimeter by two-centimeter scar 
on the lateral aspect of the left elbow with eczema and minor 
disfigurement, and without adherence tissue loss, or 
limitation of function.  The scar was red when compared to 
the surrounding skin, but there were no open sores.  X-ray 
studies of the left elbow were normal.

The Board finds no evidence supporting a rating higher than 
10 percent under an applicable DC.  This is the highest 
schedular rating available under DC 7804, pertaining to 
superficial and objectively tender and painful scars.  A 
higher rating is not available under DC 7805, pertaining to 
other scars, because there is no evidence of loss of function 
due to the scar (as distinct from the related muscular and 
neurological disabilities).  A higher rating is not available 
under DC 7806, pertaining to eczema, because there is no 
evidence of exudation, extensive lesions or marked 
disfigurement.  There is no other DC appropriate for rating 
the veteran's left elbow scar.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Except for the veteran's own statements, there is no evidence 
showing symptomatology sufficient to meet criteria for a 
higher disability rating for a gunshot wound scar of the left 
elbow.  However, because the veteran is a lay person with no 
medical training or expertise, his statements alone cannot 
constitute competent evidence of the required symptomatology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993) (holding 
that lay persons are not competent to offer medical 
opinions).  Based upon the foregoing, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to an increased rating for a gunshot 
wound scar of the left elbow and that the benefit of the 
doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2000); VCAA; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show symptoms associated with a gunshot wound scar of the 
left elbow to be so exceptional or unusual, with marked 
interference with employment or repeated hospitalization 
beyond that contemplated by rating criteria, as to render 
application of schedular standards impractical.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an increased rating for a gunshot wound scar 
of the left elbow is denied.  


			
	S. L. KENNEDY	ALAN S. PEEVY
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals









 



Citation Nr: 9830038	
Decision Date: 10/08/98    Archive Date: 10/21/98

DOCKET NO.  95-40 272	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for gunshot wound scar 
of the left elbow, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1948 
to May 1952.  This matter comes to the Board of Veterans 
Appeals (Board) on appeal from a March 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

In an August 1998 written statement, the veteran withdrew his 
appeal of an increased rating for residuals of frozen feet.  
See 38 C.F.R. § 20.204(b) (1997) (A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.)  In that statement, he also appeared to raise a 
claim for an earlier effective date for assignment of a 
compensable rating for the left elbow gunshot wound scar.  As 
this issue has not been developed or certified for appellate 
review, it is referred to the RO for appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the manifestations of his service-
connected left elbow gunshot wound scar are more severe than 
are represented by the currently assigned 10 percent 
disability evaluation.  Reference is made to the evidence of 
record and a favorable determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for a rating in 
excess of 10 percent for his gunshot wound scar on the left 
elbow.


FINDING OF FACT

The veterans scar on the left elbow is currently well 
healed, but results in pain and tenderness, and the scar does 
not limit forearm flexion to 20 degrees or limit forearm 
extension to 75 degrees.


CONCLUSION OF LAW

A disability evaluation in excess of 10 percent for a left 
elbow scar from a gunshot wound is not for assignment.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, 4.118, Diagnostic Codes 5206, 5207, 7804 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service- connected scar on the left elbow from a gunshot 
wound.  As a preliminary matter, the Board finds that the 
veterans claim is plausible and, thus, well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability is 
a well-grounded claim).

The Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The veteran has been provided several recent VA 
examinations to evaluate the condition in question and 
private and VA treatment records have been obtained.

In July 1950, while pulling targets on a rifle range, the 
veteran sustained a four millimeter penetrating wound to the 
lateral aspect of his left elbow joint.  There was no bone 
damage, or nerve or arterial involvement, and the veteran was 
returned to duty five days post injury.  Subsequently, in 
December 1951, a bullet fragment was removed from the 
anterior lateral aspect of the left forearm.

A February 1954 rating action granted service connection for 
a left elbow gunshot wound scar and a noncompensable 
disability evaluation was assigned.  The current claim for 
increased evaluation was initiated in October 1994.  In 
accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veterans service medical records as well as all 
other evidence of record pertaining to the history of his 
service-connected condition.  The Board has identified 
nothing in this historical record that suggests that the 
current evidence is not adequate to fairly determine the 
ratings to be assigned for his disability.

VA determines disability evaluations through a schedule of 
ratings that are based on the average impairment of earning 
capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Scars 
are rated under different diagnostic codes depending upon 
whether they are disfiguring (Diagnostic Code 7800), poorly 
nourished with repeated ulceration (Diagnostic Code 7803), or 
tender and painful (7804).  38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803-7804 (1998).  In order to qualify for a 
higher evaluation than he is currently assigned, the veteran 
must have a disability that more nearly approximates the 
criteria required for the next higher evaluation.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Alternatively, an increased evaluation may be granted under 
38 C.F.R. § 4.118, and Diagnostic Code 7805 if the scar 
results in a limitation of motion of the part affected.  In 
this respect, a limitation of forearm flexion to 20 degrees 
warrants a 20 percent evaluation, and a limitation of forearm 
extension to 75 degrees warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Codes 5206, 5207. 

The veteran is currently assigned a 10 percent disability 
evaluation under Diagnostic Code 7804 for his scar on the 
left elbow based upon the scar being painful and tender.  
Since the scar is not on the head, face, or neck, it cannot 
be considered disfiguring.  On VA examination in November 
1994, the veteran was observed to have a scar on the radial 
side of the left elbow that he described as the entry and 
surgical wound.  The scar measured 2 centimeters in length.  
There was a very thin linear scar that was surrounded by 
about 0.5 centimeters on each side by slightly raised tissue.  
The scar itself was slightly tender but was not disfiguring 
and there was no adhesion.  It was not shown to compensably 
limit motion of the forearm as flexion was to 60 degrees, and 
extension was full.  

At his October 1995 personal hearing at the RO, the veteran 
testified that his left elbow gunshot wound scar was 
occasionally tender, but denied that it ever became very red 
or puffy.  He said the scar seemed to have enlarged over time 
and looked slightly pink.

At a VA neurological examination in February 1996, the 
veteran was observed to have a one-inch circular scar on the 
lateral aspect of the left elbow.  There was one centimeter 
of muscle atrophy at the left forearm.  

Thus, after considering the evidence of record, the Board 
finds that the veterans gunshot wound scar on left elbow 
does not warrant an evaluation in excess of 10 percent, as 
the requirements for a higher evaluation have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Code 7804.  There was no evidence that 
the veterans left elbow scar was poorly nourished, unhealed 
or subject to episodes of repeated ulceration nor was there 
evidence of limitation of function of the left elbow due to 
the gunshot wound scar.  As such, an increased evaluation is 
not in order.

In reaching this decision, the Board has considered the 
complete medical history of the disability in question as 
well as the current manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2. Further, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107.

The Board also considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998) as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The residuals of the veterans left elbow 
gunshot wound scar, however, are not shown to cause an 
incoordination of use of the left elbow, nor are they shown 
to be responsible for the forearm muscle atrophy.  In this 
regard, the record shows that compensation awarded for left 
ulnar palsy contemplated this degree of atrophy.  
Accordingly, these regulations are not shown to provide a 
regulatory predicate upon which an increased evaluation may 
be granted for the gunshot would scar.


ORDER

Entitlement to an increased evaluation for a scar on the left 
elbow from a gunshot wound is denied.


REMAND

In an August 1998 statement, the veterans service 
representative filed a notice of disagreement with a December 
1997 rating decision that declined to find clear and 
unmistakable error (CUE) in a February 1954 rating decision.  
To date, however, the RO has yet to issue a statement of the 
case.  Accordingly, further action is necessary.

Therefore, this case is REMANDED for the following action:

The RO should issue a statement of the 
case on the issue whether a February 1954 
rating decision was clearly and 
unmistakably erroneous in failing to 
assign a compensable rating for residuals 
of a left elbow gunshot wound.

The veteran should understand that the issue whether the 
February 1954 rating decision was clearly and unmistakably 
erroneous is not currently in appellate status, and that if 
he desires to perfect an appeal on this issue he must file a 
timely supplemental statement of the case.  This case should 
only be returned to the Board 

if the veteran perfects an appeal in a timely manner in 
accordance with the provisions of 38 U.S.C.A. § 7105 (West 
1991). 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1996).

- 2 -
